4/12/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was filed on 12/21/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/12/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 06/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10999332 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendment 
   This office action is responsive to Terminal Disclaimer and Examiner’s amendment filed on 06/03/2022. The Examiner has acknowledged the amendments to Claims 21, 24, 30 and 39. Claims 21-40 are allowed in view of the prior art of record.
The Examiner has acknowledged the specification has been amended to address minor informalities. 


Response to Arguments
Applicant's amended to correct minor informalities to claims 21, 24, 30 and 39 vis Examiner’s amendment and overcome claim objection. Therefore, the claim objection to claims 21, 24, 30 and 39 have been withdrawn.
The Examiner has acknowledged the specification has been amended to address minor informalities. Therefore, the objection to specification have been withdrawn


EXAMINER'S AMENDMENT
          An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

          Authorization for this Examiner's Amendment was given in a telephone interview with Thomas Lee (Reg. No. 66,396) on June 3rd, 2022. 
	With this examiner’s amendment, Claims 21, 30 and 39  are amended. Claims 21-40 are allowed. 

AMENDMENTS TO THE SPECIFICATION 
page4, line 7, page 12, line 19, page 22, line 9, page 24 lines 14, 17, 26 and 34: please amend the Specification as follows: “

The claims have been amended as follows:

1-20. (Cancelled)

21. (Currently Amended) A method for joining a network device having a Unified Communications (UC) client to a UC session connected to at least one Bring Your Own Device  (BYOD) having a BYOD UC client, the network device and the BYOD each comprising a beacon transmitter configured to periodically or continuously transmit a beacon signal, the beacon signal having a range, or a beacon receiver configured to receive the beacon signal within its range, so that they can exchange the beacon signal, the network device comprising an identification (ID), a network device application (app) and the UC client, and the BYOD comprising a BYOD app and the BYOD UC client, the method comprising the steps of:
bringing the BYOD and the network device within the beacon signal range so that the BYOD and the network device exchange a beacon signal comprising the network device ID, generating and registering an authentication-ID key,
the exchanged beacon signal triggering the BYOD app and the network device app to configure a data channel between them,
the configured data channel triggering the BYOD app to check if the BYOD UC client is connected to a UC session,
if so, the BYOD app sending an invitation comprising the authentication-ID key to the network device app instructing the UC client to connect to the UC session,
the network device app checking if at least one BYOD app that has a configured data channel to the network device app is also in the UC session,
if so, the network device app accepting the invitation and instructing the network device UC client to connect to the UC session.

22. (Previously Presented) The method according to claim 21, comprising a second BYOD, the network device and the second BYOD each comprising a beacon transmitter configured to periodically or continuously transmit a beacon signal, the beacon signal having a range, or a beacon receiver configured to receive the beacon signal within its range, so that they can exchange the beacon signal, the beacon signal having a range, the second BYOD comprises a second BYOD app and a second BYOD UC client, the method further comprising the steps of:
bringing the second BYOD and the network device within the beacon signal range so that the second BYOD and the network device can exchange a beacon signal,
the exchanged beacon signal triggering the second BYOD app and the network device app to configure a data channel between them,
the configured data channel triggering the second BYOD app to check if the network device UC client is connected to a UC session,
if so, the second BYOD app instructing the second UC client to connect to the UC session.

23. (Previously Presented) The method according to claim 21, wherein the network device and the BYOD comprise a second beacon system having a range for proximity detection and comprising a beacon transmitter configured to periodically or continuously transmit a beacon signal, the method comprising bringing the network device and the BYOD within the range for proximity detection, the second beacon system exchanging a beacon signal, which triggers the transmitter of the first beacon system to periodically or continuously send out a beacon signal during a limited amount of time or until a data channel has been configured between the network device and the BYOD.

24. (Currently Amended) The method according to claim 21, further comprising a step of registering a data channel between the BYOD and the network device which is proceeded by the BYOD confirming to connect with the network device.

25. (Previously Presented) The method according to claim 21, wherein the BYOD comprises a BYOD identity, further comprising a step of registering a data channel, the method comprising the BYOD app requesting authentication with the network device app for the BYOD identity.

26. (Previously Presented) The method according to claim 21, further comprising a step of registering a data channel, the method comprising the network device app generating and registering an authentication code with the BYOD identity.

27. (Previously Presented) The method according to claim 21, wherein the network device is connected to a room resource having input and output signals, and the method comprising the step of the network device app controlling the input and output signals of the room resource.

28. (Previously Presented) The method according to claim 21, wherein the BYOD app adopts a BYOD app state and the BYOD UC client adopts a BYOD UC client state, the method comprising the step of the BYOD app bringing the BYOD UC client state equal to the BYOD app state.

29. (Previously Presented) The method according to claim 21, comprising another BYOD having a BYOD app and no BYOD UC client, the method comprising when the network device is being connected to a UC session, the BYOD app of the another BYOD of the third type sharing content to the network device app, the network device app sharing the content to the network device UC client which then shares the content in the UC session.

30. (Currently Amended) A system for joining a network device having a Unified Communications (UC)  client to a UC session connected to at least one Bring Your Own Device  (BYOD) having a UC client,
the network device and the BYOD each having a beacon transmitter configured to periodically or continuously transmit a beacon signal, the beacon signal having a range, or a beacon receiver configured to receive the beacon signal within its range, so that they can exchange the beacon signal,
the network device comprising an ID, a network device app and the UC client, and the BYOD comprising a BYOD app and the BYOD UC client,
if the BYOD and the network device are positioned within the beacon signal range, there is an exchange of a beacon signal between the network device and the BYOD, wherein the beacon signal comprises a network device identification (ID), and a corresponding authentication-ID for authorizing the BYOD UC client to connect to the UC session.

31. (Previously Presented) The system according to claim 30, comprising a second BYOD, the network device and the second BYOD each comprising a beacon transmitter configured to periodically or continuously transmit a beacon signal, the beacon signal having a range, or a beacon receiver configured to receive the beacon signal within its range, so that they can exchange the beacon signal, the second BYOD comprising a second BYOD app and a second UC client, the system is configured to:
bringing the second BYOD and the network device within the beacon signal range so that the second BYOD and the network device can exchange a beacon signal,
the exchanged beacon signal triggering the second BYOD app and the network device app to configure a data channel between them,
the configured data channel triggering the second BYOD app to check if the network device UC client is connected to a UC session,
if so, the second BYOD app instructing the second UC client to connect to the UC session.

32. (Previously Presented) The system according to claim 30, wherein the network device and the BYOD comprise a second beacon system having a range for proximity detection and comprising a beacon transmitter configured to periodically or continuously transmit a beacon signal, the method comprising bringing the network device and the BYOD within the range for proximity detection, the second beacon system exchanging a beacon signal, which triggers the transmitter of the first beacon system to periodically or continuously send out a beacon signal during a limited amount of time or until a data channel has been configured between the network device and the BYOD.

33. (Previously Presented) The system according to claim 30, further comprising a BYOD confirmation to connect to the network device and a registered data channel between the BYOD and the network device.

34. (Previously Presented) The system according to claim 30, wherein the BYOD comprises an BYOD identity, and wherein the system comprises a registered data channel and a BYOD app request for authentication of the BYOD identity with the network device app.

35. (Previously Presented) The system according to claim 30, further comprising a registered data channel and wherein the network device app comprises an authentication code with the BYOD identity.

36. (Previously Presented) The system according to claim 30, wherein the network device is connected to a room resource having input and output signals which are controlled by the network device.

37. (Previously Presented) The system according to claim 30, wherein the BYOD app has a BYOD app state and the BYOD UC client has a BYOD UC client state and the system being configured to have the BYOD app bringing the BYOD UC client state equal to the BYOD app state.

38. (Previously Presented) The system according to claim 30, comprising another BYOD of a third type having a BYOD app and no BYOD UC client, the network device is connected to a UC session, the BYOD app of the another BYOD of the third type shares content to the network device app, the network device app shares the content to the network device UC client which then shares the content in the UC session.

39. (Currently Amended) A processing device comprising a processing unit, an operating system, a memory, and a beacon transmitter or receiver, the memory comprising at least one pre-installed executable computer program product providing a communication protocol for communication between the processing device and a standard class of Bring Your Own Device  (BYOD) devices, the processing device being configured to
having the BYOD and the network device exchanging a beacon signal comprising the network device identification (ID),
generating and registering an authentication-ID key,
having the exchanged beacon signal triggering a BYOD app and a network device app to configure a data channel between them,
having the configured data channel triggering the BYOD app to check if a BYOD Unified Communications (UC) client is connected to a UC session,
if so, having the BYOD app sending an invitation comprising the authentication-ID key to the network device app instructing the UC client to connect to the UC session,
having the network device app checking if at least one BYOD app that has a configured data channel to the network device app is also in the UC session,
and if so, having the network device app accepting the invitation and instructing the network device UC client to connect to the UC session.

40. (Previously Presented) A non-transitory computer program product which when executed on a processing engine performs a method according to claim 21.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singular or in combination teaches or suggests “bringing the Bring Your Own Device  (BYOD)  and the network device within the beacon signal range so that the BYOD and the network device exchange a beacon signal comprising the network device identification (ID), generating and registering an authentication-ID key, the exchanged beacon signal triggering the BYOD app and the network device app to configure a data channel between them, the configured data channel triggering the BYOD app to check if the BYOD UC client is connected to a Unified Communications (UC) session, if so, the BYOD app sending an invitation comprising the authentication-ID key to the network device app instructing the UC client to connect to the UC session, the network device app checking if at least one BYOD app that has a configured data channel to the network device app is also in the UC session, if so, the network device app accepting the invitation and instructing the network device UC client to connect to the UC session.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/04/2022
/ELIZABETH KASSA/Examiner, Art Unit 2457
 /YVES DALENCOURT/ Primary Examiner, Art Unit 2457